Citation Nr: 0615750	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  94-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
face.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a heart disorder, 
claimed as a residual of VA treatment.  

3.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for an eye disorder, 
claimed as a residual of VA treatment.

4.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a skin disorder, 
claimed as a residual of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and April 2001 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California and the 
Medical and RO Center in Wilmington, Delaware, respectively.  

This matter was previously before the Board in June 2003.


FINDINGS OF FACT

1.  The veteran's face scar resulting from a claimed 
parachute jump does not meet the criteria for a compensable 
disability evaluation.  

2.  There is no competent evidence that the proximate cause 
of the veteran's current heart disorder was negligence or 
other fault on VA's part, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.

3.  The veteran has not been shown to have any current skin 
disorder.  

4. There is no competent evidence that the proximate cause of 
any current eye disorder was negligence or other fault on 
VA's part, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  A burn scar to the face was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303 (2005); 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001); Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2005).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C. § 1151 for a heart disorder 
claimed as a result of VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).

3.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C. § 1151 for a skin disorder 
claimed as a result of VA treatment have not been met.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

4.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C. § 1151 for an eye disorder 
claimed as a result of VA treatment have not been met.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the March 2001 and January 2006 VCAA letters, 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The January 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  Moreover, in a January 2006 
letter, the veteran and his representative indicated that he 
had no further evidence to submit and that he wished to have 
his case forwarded onto the Board.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  With regard to the issue of service connection for 
burn scars of the face and the claims for compensation under 
38 U.S.C. § 1151, as the Board concludes below that the 
preponderance of the evidence is against these claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Service Connection-Burn Scars

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To qualify as a current disability, scars must be present to 
a compensable degree.  Cross v. Brown, 9 Vet. App. 18 (1996).  

The Board notes that the regulations governing scar and skin 
codes were changed during the course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.

Under the old rating criteria, disfiguring scars of the head, 
face or neck, the assignment of a 10 percent evaluation is 
provided for moderate disfigurement.  A noncompensable rating 
is provided for slight disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001). 

Under the newer regulations, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc) in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in width; or scar five or more inches in length.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement. 38 C.F.R. Part 4, DC 
7800 (2005).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 6 square inches (39 sq. cm.) warrants a 
10 percent disability evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2):  A deep scar is one associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): Under diagnostic 
code 7805, scars, other; are rated on limitation of function 
of affected part.

The veteran's service medical records are devoid of 
complaints or findings of a scar of the face as a result of a 
burn sustained from a rope/cord while parachuting.

The veteran maintains that he sustained a rope burn to his 
face when parachute jumping.  The Board notes that service 
connection is currently in effect for PTSD, with one of the 
stressors being that the veteran witnessed a fellow soldier 
being killed when his parachute did not deploy during a jump. 
The Board does not doubt that the veteran partook in 
parachute jumps.  

At the time of an April 2003 VA skin examination; the veteran 
reported that during a parachute jump, the main cord from the 
parachute scraped his face down to the raw skin.  The veteran 
stated that he treated it with cocoa butter in the military 
and that he continued to treat it with cocoa butter following 
his military service.  He indicated that the treatment 
helped.  Physical examination performed at that time revealed 
no abnormalities.  

At the time of a December 2003 scar examination, the veteran 
again reported having sustained a rope burn to his face 
during a parachute jump.  He indicated that it peeled his 
skin off.  He did not have to take any antibiotic treatments 
and was not prescribed any antibiotic creams or medications.  

The veteran noted using cocoa butter, which he stated healed 
the wound.  The veteran reported using mecurialized cream 
after service and indicated that the scar became light.  The 
veteran had no complaints of any scar pain and was not 
currently under any treatment.  He had no complaints of pain 
or redness.  There were also no systemic symptoms.  

Physical examination of the right side of the face revealed 
that the cheek in the area below the infraorbital area to the 
lower jaw margin, i.e., the mandibular margin, had a barely 
visible 1 to 2 mm mildly macular area, i.e., hypopigmented 
area.  Some area was confluent sparsely noted on the right 
side of the face.  Compared to the left side of the face, the 
scars were not obviously seen.  There was no tenderness on 
palpation.  There was no adherence to the underlying 
subcutaneous tissue.  The skin surface was smooth with no 
ulcerations and no depressions.  There was no elevation of 
the surface of the scars and no keloid formation.  The scar 
was superficial with no signs of inflammation, edema, or 
redness and there was no asymmetry of the face.  The color of 
the skin compared to the scar color was not much different.  
There was very mild very subtle hypopigmentation with no 
other distortion.  There was no evidence of any induration.  
There was also no disfigurement present.  A diagnosis of scar 
as described, clinically insignificant, was rendered.  

With regard to the old rating criteria, under 7800, there 
have been no findings of moderate disfigurement at any time.  
There have also been no findings of superficial and poorly 
nourished scars with repeated ulceration, as is required 
under DC 7803 for a compensable evaluation; superficial scars 
that are tender and painful on objective demonstration, as is 
required under DC 7804 for a 10 percent evaluation; or 
limitation of function of the affected part as is required 
under DC 7805.

As it relates to the new regulations, under DC 7800, there 
have been no findings that the skin is indurated and 
inflexible in an area exceeding six square inches; that the 
underlying soft tissue is missing in an area exceeding six 
square inches; that the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; that the skin is hypo-or hyperpigmented in an area 
exceeding six square inches; that there was a scar adherent 
to the underlying tissue; that the surface contour of the 
scar was elevated or depressed on palpation; that the scar 
was at least one-quarter inch wide at its widest part; or 
that the scar was five or more inches in length. 

As to the new criteria under 7801, 7802, 7803, 7804, or 7805, 
the scar area does not exceed 6 square inches; it has not 
been found to be unstable, it has not been shown to be 
painful on examination, and limitation of function of 
affected part has not been demonstrated.

As there is no evidence of scars meeting the criteria for a 
compensable evaluation, the preponderance of the evidence is 
against service connection for burn scars of the face.  The 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).

1151 Claims

The provisions of 38 U.S.C. § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  See also 
38 C.F.R. § 3.800.  Amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 that were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  As the veteran's claim was received on 
October 2, 1997, this claim must be decided under the 
current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).

Heart Disorder

The veteran maintains that he developed a heart disorder as a 
result of treatment received at a VA facility, including 
surgery performed in February 1997.  

In conjunction with a June 2003 Board remand, the veteran's 
claims folder was reviewed by a cardiologist in August 2003.  
The examiner noted that the veteran had a long history of 
alcoholism, nicotine dependence, hypertension, carotid artery 
disease, cerebrovascular accident with residuals, peripheral 
vascular disease, significant coronary artery disease with 
myocardial infarction, angioplasty and cardiomegaly with poor 
ventricular function which dated back to 1989, when he 
presented with recurrent chest pain and was initially 
evaluated as being in an unstable state of angina and 
considered a high risk patient who was cared for with anti-
platelet agents.  He noted that the veteran underwent a 
coronary angiogram for assessment of coronary anatomy, which 
revealed significant risk factors resulting in the 
performance of four vessel coronary bypass surgery.  

The examiner noted that as the veteran was a complex case 
with multiple vessel disease and poor ventricular function, 
he required prolonged postop care with post op hypotension, 
requiring intravenous inotrops.  He also observed that the 
veteran needed a pacemaker and amiodarone to control the 
arrhythmia.  The examiner indicated that early postoperative 
hypotension and arrhythmia were common due to depressed 
myocardium.  He further observed that the veteran's poor 
ventricular function required a longer period of intensive 
care which was not common for a patient like the veteran and 
that the veteran was cared for appropriately as needed.  The 
examiner indicated that the skill, judgement, and care 
provided to the veteran was similar to care provided at a 
major university hospital.  He noted that there was no 
improper skill or error from the part of the surgical team.  
He further stated that the medical cardiac care provided at 
the VAMC for unstable angina and significant coronary artery 
disease was appropriate.  

In June 2005, the RO requested further clarification on the 
issues.  In response to the RO's request, the matter was once 
again referred to the VA examiner who rendered the August 
2003 opinion.  In a June 2005 addendum, the examiner again 
indicated that the veteran with significant coronary disease, 
dilated poor functioning LV, with not uncommon post-operative 
risk, was cared for appropriately.  

He stated that the treatment received by the veteran in 
February 1997 did not incur any disability of his heart that 
was the result of carelessness, negligence, lack of proper 
skill, error or judgement or similar instant of fault on the 
part of VA or due to any event not reasonably foreseeable.  

The veteran has expressed his belief that he suffered 
additional heart problems as a result of treatment, including 
surgery, performed at a VA facility.  However, as the veteran 
has not been shown to be a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The veteran's 
lay opinions as to medical causation cannot be accepted as 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

The August 2003 and June 2005 VA examiner's reports were made 
following a thorough review of the veteran's claims folder.  
Following a thorough examination of the claims folder, the 
examiner indicated that treatment received by the veteran in 
February 1997 did not incur any disability of his heart that 
was the result of carelessness, negligence, lack of proper 
skill, error or judgement or similar instant of fault on the 
part of VA or due to any event not reasonably foreseeable. 

The VA examiner's opinion is the only competent opinion as to 
the relationship between the VA treatment and the claimed 
disability.  That opinion is against the claim.

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Skin Disorder

The veteran also maintains that he developed a skin disorder 
as a result of treatment received at a VA facility, including 
surgery performed in February 1997.

In April 2003, the veteran was afforded a VA general medical 
examination.  At that time, the examiner indicated that there 
was no skin abnormality on physical examination.  

The veteran was afforded a VA dermatological examination in 
April 2003.  Following examination, the diagnosis was "no 
dermatological pathology at this time."

Finally, at the time of a December 2003 VA dermatological 
examination, there were no findings of a skin problem other 
than minor marks relating to claimed rope burns from an 
inservice parachute jump.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131, 1151; see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The objective medical findings demonstrate that the veteran 
does not currently have a skin disorder.  At the time of his 
May 2004 VA examination, the veteran was noted to have normal 
findings for his skin.  There was also no skin pathology 
noted at the time of the April 2003 VA dermatological 
examination.  Finally, at the time of the December 2003 VA 
examination, there were no findings of skin problems other 
than those related to the veteran's parachute jump, which 
were described as no more than mild. 

As to the veteran's beliefs that he currently has a skin 
disorder as a result of treatment/surgery received at a VA 
clinic, the Board notes that he is not qualified to render 
such an opinion. See Espiritu.

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Eye Disorder

The veteran further maintains that he developed an eye 
disorder as a result of treatment received at a VA facility, 
including surgery performed in February 1997.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen with complaints of left eye 
blurriness in April 1998.  A diagnosis of refractive error 
and bilateral central cataracts was rendered.  

At the time of an August 2000 outpatient visit, the veteran 
was noted to have a slight decrease in left eye visual acuity 
secondary to "lenticular" changes.  The veteran's visual 
acuity was noted to be 20/20-1 on the right eye and 20/20-
3for the left eye.  

At the time of an April 2003 VA examination, the veteran's 
pupils and cornea were noted to be normal.  There were no 
changes in the skin, eyelid, or any other area.  Vision was 
noted to be fairly good.  

At the time of an August 2003 outpatient visit, extraocular 
movement was intact and the sclera and eyelids were normal.  

As noted above, the veteran is not qualified to express an 
opinion regarding medical causation. 

Refractive error, as such, is not a disease or injury for 
which compensation can be paid.  38 C.F.R. § 3.303(c).  In 
the absence of superimposed disease or injury, compensation 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. § 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.

The Board notes that there have been no medical findings of 
any disability of the eyes that was the result of 
carelessness, negligence, lack of proper skill, error or 
judgement or similar instant of fault on the part of VA or 
due to any event not reasonably foreseeable.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for burn scars of the face is denied.  

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a heart disorder, 
claimed as a residual of VA treatment, is denied.

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a skin disorder, 
claimed as a residual of VA treatment, is denied.

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for an eye disorder, 
claimed as a residual of VA treatment, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


